DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “measuring tub”, “lid”, electric igniter”, “at least one temperature sensor”, “a pressure measuring device” and “a contacting device” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 19 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 19, the phrase "or the like/designed as such an element" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by or the like/designed as such an element"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
	Claim 21 is unclear. The limitations of  “wherein the device is designed for measuring the flash point of a petroleum product” in lines 1-2, does not further limit the claims as it fails to indicate what/how the method is modified or further limited.  Appropriate correction is required.
	Claims 22-23 depend on claim 21, these claims are rejected at least for the same reasons as to claim 21.
Claim 22 is unclear.  The claim recites “a contacting device” in lines 5, this term renders the claim unclear. The term "a contacting device" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Please clarify.
For examination on the merits, the claim will be interpreted as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-15 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Aschauer et al. (US 2013/01298915) (hereinafter Aschauer).
Regarding claim 8, Aschauer teaches in Figures 2 and 3 a method for measuring material properties of a test sample (sample) (MP) and subsequently cooling the test sample (sample) (MP) using a device for controlling the temperature (temperature control element) (3) of a test sample (sample) (MP) in a measuring unit for measuring material properties of the test sample, comprising a measuring cell (dish) (2) for receiving the test sample (sample) (MP), at least one temperature controlling element (Peltier elements) (12, 13), and a thermal storage element (brass plate) (11) coupled to the temperature controlling element (Peltier elements) (12,13) to transfer heat, wherein means are provided for changing the thermal resistance between the thermal storage element (brass plate) (11) and the measuring cell (dish) (2) in order to selectively couple or decouple the thermal storage element (brass plate) (11) and the measuring cell (dish) (2) in terms of heat transfer (see Abstract and paragraphs 0015, 0031, 0033-0035 and 0037), comprising the steps of:
a) measuring the material properties of the test sample (sample) (MP) at a measuring temperature (see paragraphs 0031 and paragraph 0037, lines 27-29); 
b) during step a): cooling the thermal storage element (brass plate) (11) in the state decoupled from the measuring cell (dish) (2) in terms of heat transfer, by using the temperature controlling element (Peltier elements) (12, 13) (see paragraphs 0035 and 0037, lines 30-37); 
c) after steps a) and b): reducing the thermal resistance between the thermal storage element (brass plate) (11) and the measuring cell (dish) (2) in order to couple the thermal storage element and the measuring cell (dish) (2) to transfer heat (see paragraph 0037, lines 33-37); 

e) removing the test sample (see paragraph 0041).
However Aschauer does not explicitly teach wherein the ratio of the thermal capacity of the thermal storage element to the thermal capacity of the measuring cell is greater than 1:1.
Although, Aschauer does not explicitly teach wherein the ratio of the thermal capacity of the thermal storage element to the thermal capacity of the measuring cell is greater than 1:1, the particular range/thermal capacity, absent any criticality, is only considered to be the “optimum” or “preferred” thermal capacity used by Prior Art that a person having ordinary skill in the art before the effective filing date of the claimed invention would have been able to determine based, among other things, on the desired thermal control of the thermal storage element and the measuring cell. See In re Aller, 105 USPQ 233.
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the method as taught by Aschauer with the ratio of the thermal capacity of the thermal storage element to the thermal capacity of the measuring cell is greater than 1:1, so as to provide desired thermal control of the thermal storage element and the measuring cell. 
Regarding claim 9, Aschauer teaches all the limitations of claim 8.
However Aschauer does not explicitly teach wherein the ratio of the thermal capacity of the thermal storage element to the thermal capacity of the measuring cell is greater than at least 2:1.
Although, Aschauer does not explicitly teach wherein the ratio of the thermal capacity of the thermal storage element to the thermal capacity of the measuring cell is greater than at least 2:1, the particular range/thermal capacity, absent any criticality, is only considered to be the “optimum” or “preferred” thermal capacity used by Prior Art that a person having ordinary skill in the art before the effective filing date of the claimed invention would have been able to determine based, among other things, on the desired thermal control of the thermal storage element and the measuring cell. See In re Aller, 105 USPQ 233.

Regarding claim 10, Aschauer teaches all the limitations of claim 9.
However Aschauer does not explicitly teach wherein the ratio of the thermal capacity of the thermal storage element to the thermal capacity of the measuring cell is greater than at least 5:1.
Although, Aschauer does not explicitly teach wherein the ratio of the thermal capacity of the thermal storage element to the thermal capacity of the measuring cell is greater than at least 5:1, the particular range/thermal capacity, absent any criticality, is only considered to be the “optimum” or “preferred” thermal capacity used by Prior Art that a person having ordinary skill in the art before the effective filing date of the claimed invention would have been able to determine based, among other things, on the desired thermal control of the thermal storage element and the measuring cell. See In re Aller, 105 USPQ 233.
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the method as taught by Aschauer with the ratio of the thermal capacity of the thermal storage element to the thermal capacity of the measuring cell is greater than at least 5:1, so as to provide desired thermal control of the thermal storage element and the measuring cell. 
Regarding claim 11, Aschauer further teaches wherein the ratio of the thermal capacity of the thermal storage element (brass plate) (11) to the thermal capacity of the measuring cell (dish) (2) is selected such that the temperature of the thermal storage element (brass plate) (11) at the end of step d) does not exceed approximately 200.degree. C (see paragraph 0037).
Regarding claim 12, Aschauer teaches all the limitations of claim 11.
However Aschauer does not explicitly teach wherein the temperature of the thermal storage element at the end of step d) does not exceed approximately 160.degree. C.
Although, Aschauer does not explicitly teach wherein the temperature of the thermal storage element at the end of step d) does not exceed approximately 160.degree. C, it would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to provide the In re Aller, 105 USPQ 233.
Regarding claim 13, the prior combination teaches all the limitations of claim 12.
However Aschauer does not explicitly teach wherein the temperature of the thermal storage element at the end of step d) does not exceed approximately 120.degree. C.
Although, Aschauer does not explicitly teach wherein the temperature of the thermal storage element at the end of step d) does not exceed approximately 120.degree. C, it would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to provide the temperature of the thermal storage element at the end of step d) not exceeding approximately 120.degree. C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 14, Aschauer teaches wherein the means for changing the thermal resistance comprise a drive (motor) (M) for moving the thermal storage element (brass) (11), the measuring cell (dish) (2) between a first position, in which the thermal storage element (brass) (11) and the measuring cell (dish) (2) are in thermoconductive contact, and a second position, in which the thermal storage element (brass) (11) and the measuring cell (dish) (2) are thermoconductively separated from each other (see Figures 2 and 3 and paragraph 0035).
Regarding claim 15, Aschauer teaches wherein the means for changing the thermal resistance comprise a drive (motor) (M) for moving the thermal storage element (brass) (11), the measuring cell (dish) (2) between a first position, in which the thermal storage element (brass) (11) and the measuring cell (dish) (2) are in thermoconductive contact, and a second position, in which the thermal storage element (brass) (11) and the measuring cell (dish) (2) are thermoconductively separated from each other (see Figures 2 and 3 and paragraph 0035).
Regarding claim 19, Aschauer further teaches wherein the temperature controlling element comprises a Peltier element (Peltier elements) (12,13) (see paragraph 0034).

Regarding claim 21, Aschauer further teaches wherein the device is designed for measuring the flash point of a petroleum product (oil, petrol) (see paragraphs 0030 and 0032).
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Aschauer et al. (US 2013/0128915) (hereinafter Aschauer) as applied to claim 8, 11 and 14 above, and further in view of Rhodes et al. (US 2974519) (hereinafter Rhodes).
Regarding claim 16, Aschauer teaches all the limitations of claim 8,
However Aschauer does not explicitly teach wherein a fluid cycle connecting the thermal storage element and the measuring cell is provided as heat transfer element, and that the means for changing the thermal resistance comprise a pump disposed in the fluid cycle.
Rhodes teaches wherein a fluid cycle (water circulation) connecting the thermal storage element (jacket) (49) and the measuring cell (test chamber) (25) is provided as heat transfer element, and that the means for changing the thermal resistance comprise a pump (pump) (35) disposed in the fluid cycle (water circulation) (see Figure 1 and column 3, line 43 through column 4, line 21).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Aschauer with a fluid cycle connecting the thermal storage element and the measuring cell is provided as heat transfer element, and that the means for changing the thermal resistance comprise a pump disposed in the fluid cycle as taught by Rhodes.  One would be motivated to make this combination in order to provide an alternative method of controlling the temperature of a measuring cell by heating and cooling for determining the flash point for a material as well known in the art. 
Regarding claim 17, Aschauer teaches all the limitations of claim 11,

Rhodes teaches wherein a fluid cycle (water circulation) connecting the thermal storage element (jacket) (49) and the measuring cell (test chamber) (25) is provided as heat transfer element, and that the means for changing the thermal resistance comprise a pump (pump) (35) disposed in the fluid cycle (water circulation) (see Figure 1 and column 3, line 43 through column 4, line 21).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Aschauer with a fluid cycle connecting the thermal storage element and the measuring cell is provided as heat transfer element, and that the means for changing the thermal resistance comprise a pump disposed in the fluid cycle as taught by Rhodes.  One would be motivated to make this combination in order to provide an alternative method of controlling the temperature of a measuring cell by heating and cooling for determining the flash point for a material as well known in the art. 
Regarding claim 18, Aschauer teaches all the limitations of claim 14,
However Aschauer does not explicitly teach wherein a fluid cycle connecting the thermal storage element and the measuring cell is provided as heat transfer element, and that the means for changing the thermal resistance comprise a pump disposed in the fluid cycle.
Rhodes teaches wherein a fluid cycle (water circulation) connecting the thermal storage element (jacket) (49) and the measuring cell (test chamber) (25) is provided as heat transfer element, and that the means for changing the thermal resistance comprise a pump (pump) (35) disposed in the fluid cycle (water circulation) (see Figure 1 and column 3, line 43 through column 4, line 21).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Aschauer with a fluid cycle connecting the thermal storage element and the measuring cell is provided as heat transfer element, and that the means for changing the thermal resistance comprise a pump disposed in the fluid cycle as taught by Rhodes.  One would be motivated to make this combination in order to provide an alternative method of controlling . 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Aschauer as applied to claim 20 above, and further in view of Haas et al. (US 2013/0136150).
Regarding claim 22, Aschauer further teaches wherein the measuring chamber (dish) (2) and which is provided with a spark (F) (see paragraph 0032), at least one temperature sensor (temperature sensor) (4), and wherein the control device (temperature control element) (3) is configured to control the temperature controlling element (Peltier elements) (12,13), and to detect measurements of the at least one temperature sensor (temperature sensor) (4) (see Figures 2-3 and paragraphs 0031-0034). 
However Aschauer does not explicitly teach a tub and a lid, an electric igniter including a spark gap, a pressure measuring device, the controlling device being configured to control the the electric igniter, and a contacting device and to detect measurements of the pressure measuring device.
Haas teaches in Figure 1 tub (basin) (1) and a lid (lid) (2), an electric igniter (ignition coil) including a spark gap (spark gap) (9), a pressure measuring device (pressure measuring apparatus) (4), the controlling device (embedded PC) being configured to control the electric igniter (ignition coil), and a contacting device (press-on device) and to detect measurements of the pressure measuring device (pressure measuring apparatus) (4) (see paragraphs 0001, 0020-0022, 0033, 0042-0043 and 0051-0053).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by the prior combination with a tub and a lid, an electric igniter including a spark gap, a pressure measuring device, the controlling device being configured to control the electric igniter, and a contacting device and to detect measurements of the pressure measuring device as taught by Haas.  One would be motivated to provide a tub and a lid in order to hold the material of interest to measure the flash point.  One would be motivated to provide , an electric igniter including a spark gap, a pressure measuring device, the controlling device being configured to control the electric igniter, and a contacting device and to detect measurements of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707.  The examiner can normally be reached on Mon-Tue and Thru-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANICE M SOTO/
Examiner, Art Unit 2855




/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855